           Case 7:17-cr-00364-CS Document 564 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ARDAE HINES,
                                  Movant,                          20-CV-10064 (CS)

                      -against-                                    17-CR-0364-2 (CS)
 UNITED STATES OF AMERICA,                             ORDER TO ANSWER, 28 U.S.C. § 2255
                                  Respondent.

CATHY SEIBEL, United States District Judge:

         The Court hereby ORDERS that:

         The Clerk of Court shall electronically notify the Criminal Division of the U.S.

Attorney’s Office for the Southern District of New York that this order has been issued.

         Within sixty days of the date of this order, the U.S. Attorney’s Office shall file an answer

or other pleadings in response to the motion. Movant shall have thirty days from the date on

which Movant is served with Respondent’s answer to file a response. Absent further order, the

motion will be considered fully submitted as of that date.

         All further papers filed or submitted for filing must include the criminal docket number

and will be docketed in the criminal case.

         Movant’s application for the Court to request pro bono counsel is denied without

prejudice to renewal at a later date.

SO ORDERED.

Dated:     December 2, 2020
           White Plains, New York

                                                                  CATHY SEIBEL
                                                             United States District Judge
